Citation Nr: 0123414	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes under 38 C.F.R. § 3.353 (2000). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to May 
1975.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA)  Regional Office (RO) in Baltimore, 
Maryland.  An April 2000 rating decision proposed a finding 
of incompetency.  The veteran expressed disagreement with 
this rating decision.  A July 2000 rating decision found that 
the veteran was not competent to handle disbursement of 
funds.     


FINDINGS OF FACT

1.  The VA made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his position and 
no reasonable possibility exists that any other assistance 
would aid in substantiating his position.  

2.  Service connection is in effect for chronic 
undifferentiated schizophrenia, and a 100 percent rating is 
assigned.  

3.  The medical evidence of record is clear and convincing 
that because of the veteran's schizophrenia, he lacks the 
mental capacity to contract or manage his own affairs, 
including disbursement of funds without limitation. 


CONCLUSION OF LAW

The veteran is incompetent for VA purposes.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West Supp. 2001); 38 C.F.R. § 3.353 
(2000).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A September 1975 rating decision granted service connection 
for schizophrenia and a 50 percent evaluation was assigned 
from August 1, 1975.  The 50 percent rating was continued 
until 1989.  A July 1991 rating decision assigned a 100 
percent evaluation to the schizophrenia from February 8, 
1989.  

In a July 1992 statement, D.W., a VA psychiatrist, indicated 
that the veteran was incompetent to handle his VA funds.  

A November 1992 rating decision proposed to rate the veteran 
as incompetent.  A December 1992 rating decision indicated 
that the evidence was sufficient to show that the veteran's 
mental capacity to contract or manage his own affairs, 
including disbursement of funds, without limitation, was 
clearly impaired.  The veteran was rated incompetent from 
July 8, 1992.    

In October 1997, the veteran requested a competency 
examination.  

A December 1997 VA psychiatric examination report indicates 
that the veteran's clinical records and claims folder were 
examined.  The VA examiner, Dr. H. noted that the veteran was 
last hospitalized from December 1996 to January 1997; he was 
admitted for homicidal thoughts towards his brother.  The 
veteran reported having complaints of auditory hallucinations 
and suicidal and persecutory thoughts.  The VA examiner noted 
that the veteran had not used illegal drugs for the past nine 
years and had been sober for five years.  It was noted that 
the veteran was currently being treated with an anti-
psychotic drug.  He currently worked as a custodian at a 
nursing home for twelve hours a week as part of a supported 
employment program operated by the W.S. community mental 
health center.  The veteran received frequent and regular 
counseling to assist him with his job performance.  The VA 
examiner indicated that the veteran was totally disabled for 
competitive employment.    

The examiner noted that no diagnostic tests were necessary 
and none were performed.  The examiner stated that the 
veteran was very desirous of being able to manage his own 
money; he insisted that he would not waste his money on 
drugs, alcohol, gambling, or prostitutes and he would not 
make loans to friends or acquaintances.  The examiner stated 
that in view of the present examination and the veteran's 
extended period of abstinence from drugs and alcohol, he 
believed that the veteran was now competent to manage his own 
funds.  The examiner stated that while there were some 
problems in abstraction and judgment on mental status exam, 
the veteran's general performance was reasonably good.  The 
examiner believed that the chances were quite good for the 
veteran being able to successfully manage his own funds.  The 
examiner also stated that being allowed to manage his own 
funds would help the veteran's self-esteem.  The Axis I 
diagnosis was chronic and undifferentiated schizophrenia, 
alcohol dependence in sustained full remission, and poly-drug 
dependence in sustained full remission.  The veteran's Global 
Assessment of Functioning (GAF) score was 35.   

A July 1998 rating decision found the veteran to be 
competent. 

In September 1998, the RO determined that the veteran must 
undergo a field examination before his guardianship was 
terminated and his funds were turned over to him.     

In January 2000, the veteran underwent a VA field examination 
in order to determine how he had been handling his own 
financial affairs for the past year.  It was noted that the 
veteran had been rated competent by VA doctors.  The field 
examiner indicated that the veteran lived by himself for the 
past two years.  He did not drive.  He worked about 30 hours 
a week at a local pizza restaurant.  The veteran stated that 
he was doing really well.  He liked working and he got along 
with the staff there.  The veteran reported that he paid all 
of his bills on his own.  He was able to report to the field 
examiner the amount he paid each month for rent, cable, 
electric, phone bill, church, dry cleaners, toilet articles, 
and transportation.  The field examiner noted that the 
veteran earned about $400.00 per month from his part-time 
work and $1,989.00 in VA benefits.  The field examiner stated 
that the veteran's total monthly expenses were $1,502.00 
which left $487.00 from his VA check and $400.00 from his 
part-time employment check.  The field examiner indicated 
that she informed the veteran that he should at least save 
the $487.00 and use the $400.00 for spending money and 
entertainment monies.  The field examiner stated that it 
appeared that the veteran did not save any money the past 
year.  

The veteran showed the field examiner his checkbook.  The 
field examiner stated that it was not organized bookkeeping.  
The field examiner indicated that in the register in the 
front of the check book, there was an account of checks and 
the amounts.  The field examiner stated that further on in 
the checkbook, it was apparent that the veteran was not 
writing down any checks in the register.  When asked how much 
money he had or what the balance was in the checkbook, the 
veteran stated that he called the bank and they told him his 
balance.  The field examiner asked the veteran how this 
worked when the veteran did not know what his balance was and 
he might write bad checks, the veteran again stated that he 
called the bank and after he got the balance, he wrote the 
checks.  The field examiner stated there were subtractions 
for bad checks in the register.  

The field examiner stated that the veteran banked with two 
different banks and he did not know the balances.  The 
examiner stated that she did not think the veteran had a 
balance.  The field examiner indicated that when asked how he 
spent his money, the veteran stated that he spent it on the 
above items (the listed expenses).  

When asked if he gave his money away, the veteran admitted 
that he loaned people money.  When asked if he got that money 
back, the veteran stated that that no one took advantage of 
him and if someone did not pay him back, he did not lend that 
person anymore money.  The field examiner indicated that she 
questioned the veteran about his monthly payments to the W.S. 
community mental health center.  The veteran had reported 
that he paid $275.00 a month to the W.S.  The veteran told 
the field examiner that W.S. was his job placement and they 
did other things for him.  When asked what the W.S. did, the 
veteran said that a woman stopped by to check on him 
occasionally.

The field examiner concluded that the veteran was not able to 
handle his own financial affairs.  The field examiner stated 
that the veteran had no concept of the value of money.  The 
field examiner indicated that the veteran could not account 
for his entire VA or earned income for each month.  He could 
not tell the field examiner what balance, if any, was in his 
checking account.  The field examiner stated that in the past 
year, it appeared that the veteran saved no money.  The field 
examiner stated that the veteran was able to pay his monthly 
bills; however, he was an easy target in the community and 
even around people who knew him well.  The field examiner 
stated that if anyone asked the veteran for money, he would 
get it to them and depending on who that person was, not 
paying back the veteran would be just fine.  

The field examiner concluded that once the $93,738.34 (which 
was the amount of funds held in an account by the VA for the 
veteran) was released to the veteran, he would have no money 
within one year from receiving the money.  The field examiner 
indicated that the veteran had no concept of the value of 
money or saving money.  The field examiner stated that in the 
register of his checkbook, it appeared that the amounts were 
written in a woman's handwriting, so the field examiner 
believed that the veteran had help with his finances when it 
appeared the VA was looking into them to make their 
determination whether to rate the veteran as competent or 
not.  The field examiner indicated that it appears that the 
veteran has relied upon someone to help him out in the past 
and was probably counting on that same person or persons help 
to help him out now.  

A March 2000 VA psychiatric examination report reveals that 
the veteran's medical file, administrative records (claims 
folder), and field examination report were reviewed prior to 
the examination.  The VA examiner also spoke with the 
veteran's treating physician at the VA medical center, Dr. H.  
It was noted that the VA examiner was specifically requested 
to evaluate the veteran for competency to handle funds.  

The March 2000 VA examination report indicates that the 
veteran reported that he had a guardian, R.F., but he had 
been managing his own funds for the last year and a half.  
The veteran reported that he paid his bills and he bought his 
own food.  He stated that he had a bank account; he brought 
his bank book to the examination to show the VA examiner.  
The veteran reported that he had been clean and sober for the 
past 7 years.  He stated that he did not drive because he was 
on medication and was told not to drive.  The veteran 
indicated that he was doing well and it has been over a year 
since he was last hospitalized.  He took his medication and 
kept his appointments with Dr. H. and his medical doctors.  
The veteran indicated that he had previously worked part-time 
at a pizza restaurant but he had not worked recently because 
his medication was adjusted.  The veteran did not believe he 
would have problems handling his funds.  He reported that he 
would not loan money to people because "people may not pay 
you back."  The veteran indicated that he would save his 
money for a rainy day.  He stated that he would not tell 
people that he had money if he obtained the use of the rest 
of his funds.  The veteran stated that he kept track of his 
bank account and he often called the bank to check.  The 
veteran reported that should he have any difficulty with the 
banking, he would talk to a manager at the bank who, the 
veteran believed, would help him.  

As noted above, the VA examiner indicated that in addition to 
interviewing the veteran, he reviewed the January 2000 VA 
field examination report.  The VA examiner noted that the 
field examiner concluded that the veteran was not able to 
handle his own funds.  The VA examiner also noted that he 
spoke with Dr. H., the veteran's treating physician.  The VA 
examiner stated that Dr. H. indicated that it was now his 
opinion that the veteran did not have the capacity to manage 
his funds in his own best interest.  Dr. H. also indicated 
that he believed the veteran was easy prey for others who 
might take his money or request loans.  

Examination revealed no evidence of a formal thought 
disorder.  Speech was clear with normal rate and volume.  The 
veteran reported having auditory hallucinations and 
delusions.  The impression was schizophrenia, chronic, 
undifferentiated type, and history of polysubstance 
dependence currently in full remission per history obtained.  

The VA examiner stated that he was specifically requested to 
evaluate the veteran for competency to handle funds.  The VA 
examiner indicated that this was a difficult question to 
answer.  The VA examiner noted that in the interview, the 
veteran knew his income and the money he received from the VA 
and his part-time job.  The veteran knew his liabilities and 
the bills he needed to pay.  The VA examiner noted that the 
veteran was able to name his bills and the amounts of the 
bills to the VA examiner and the field examiner.  He also 
appeared to have good response to questions concerning what 
he would do if he ran into financial difficulties, such as 
asking the bank manager for assistance and not loaning money.  
The VA examiner indicated that, however, there was concern 
from the field examiner and the veteran's doctor, Dr. H., 
that if the veteran should receive funds that the veteran 
would have problems.  The VA examiner indicated that 
apparently, from the veteran's history, the veteran has had 
difficulty managing funds.  The VA examiner stated that from 
the field examination report and from the discussions with 
Dr. H., it appeared that both had concerns that should the 
veteran be given his funds, he would go through a large 
amount of money within a short period of time.  

The VA examiner concluded that the veteran had some limited 
capacity to manage his funds on a daily basis such as paying 
his bills.  However, the VA examiner also concluded that 
based upon the judgment of the field examiner and Dr. H., the 
veteran should not be in receipt of the remaining funds 
(approximately $93,000).  The VA examiner stated that it 
would perhaps be in the veteran's best interest to consider 
placing this fund into an annuity or other financial vehicle 
where the veteran could not withdraw the money, but the money 
would be available to him as a monthly payment to assist him 
in his future endeavors. 

An April 2000 rating decision indicated that a finding of 
incompetency was proposed.  

In a May 2000 statement, L.V., the accounting manager at the 
veteran's apartment complex, indicated that the veteran had 
paid his rent on time every month that year.   

In a June 2000 statement, C.D., the veteran's first cousin, 
indicated that she talked to the veteran on the phone twice a 
week. She indicated that the veteran demonstrated that he was 
capable of handling his affairs, he should be released from 
guardianship, and his funds should be released to him so he 
can manage them himself.  C.D. stated that the veteran was 
able to pay his rent, cable, telephone and electric bills and 
he has not done any alcohol or drugs.  

At a hearing before the RO in July 2000, the veteran stated 
that he was competent to disburse his own funds that were 
administered by the VA and he requested that his disability 
compensation be paid directly to him.   (Hearing Transcript, 
page 1).  The veteran indicated that he received $2,036.00 a 
month from the VA.  (page 1).  The veteran indicated that his 
personal expenses included groceries, cleaner's bill, new 
clothes, travel expenses, electric bill, and public 
transportation.  (page 2).  The veteran stated that over the 
past three years, he did not have trouble with too much or 
excessive debt.  (page 3).  The veteran's representative 
indicated that the veteran had a checkbook and he managed his 
checkbook by calling the bank and matched the withdrawal the 
bank had with his own records.  (page 3).  The representative 
indicated that the veteran used an ATM and he kept the 
receipts.  (page 3).  The veteran stated that he did not give 
other people his money.  (page 4).  He indicated that in the 
past, he had given people money and they did not pay the 
money back, so he has learned his lesson.  (page 4-5).  The 
veteran was unable to give an estimate of how much he kept in 
his checking account.  (page 6).  The veteran indicated that 
if the VA gave him the money, he would put it in the savings 
account and he would not let people know he had the money.  
(Page 6).  The veteran indicated that he had been handling 
his own money since October and he had no trouble paying his 
bills.  (page 10).  

A July 2000 rating decision held that the veteran was not 
competent to handle disbursement of funds.   


Pertinent Law and Regulations

Veterans Claims Assistance Act

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  VCAA, 38 U.S.C.A. § 5103A (West 
Supp. 2001).    

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Determinations of Incompetency and Competency

Determinations of competency for VA purposes are made in 
accordance with 38 C.F.R. § 3.353.  This regulation provides 
that "[a] mentally incompetent person is one who because of 
injury or disease lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation."  38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d).  

Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

Analysis

Initial Matters

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to this appellate issue.

The Board finds that the RO fulfilled its duty to notify the 
veteran of the necessary information and evidence.  Review of 
the record reveals that in a May 2000 letter, the RO informed 
the veteran that the VA was deciding if he was able to handle 
his VA benefit payments and that they proposed to rate the 
veteran as incompetent.  The RO indicated that they had 
received a copy of the March 2000 VA examination report which 
showed that the veteran had difficulty managing his funds.  
The RO informed the veteran that he had a right to submit 
evidence which presented his side of the case.  The May 2000 
letter notified the veteran of his right to a hearing.  In an 
August 2000 statement of the case, the RO notified the 
veteran of the pertinent law and regulations.

The Board also finds that the RO fulfilled its duty to assist 
the veteran in obtaining evidence.  Review of the record 
reveals that the veteran was afforded VA medical examinations 
in December 1997 and March 2000 in order to obtain a definite 
expression by medical authorities as to whether the veteran 
was competent.  In January 2000, the veteran underwent a 
field examination in order to help obtain information as to 
whether the veteran had the capacity to handle his own 
affairs and handle the disbursement of funds.  The veteran 
was afforded a hearing before the RO in July 2000.  The Board 
points out that the veteran did not identify any evidence, 
such as medical treatment records, that would substantiate 
his claim.  

Review of the record reveals that the veteran had requested a 
Board hearing in his September 2000 substantive appeal.  The 
Board scheduled the veteran for a hearing in July 2001.  The 
veteran requested a postponement of that hearing.  The Board 
scheduled the veteran for a hearing in August 2001.  The 
veteran canceled that hearing.  

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of this claim and has been accorded the opportunity to 
present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Discussion

Initially, the Board finds that the RO met the due process 
requirements set forth in 38 C.F.R. § 3.353.  A field 
examination was conducted.  In the May 2000 VA letter, the 
veteran was notified that the RO proposed to rate the veteran 
incompetent.  The RO also notified the veteran of his right 
to a hearing.  The veteran was afforded a hearing before the 
RO in July 2000.  

Upon careful review of the evidence of record, there is no 
doubt that due to the schizophrenia, the veteran lacks the 
mental capacity to contract or to manage his own affairs 
including disbursements of funds without limitation.  The 
evidence of record clearly and convincingly demonstrates that 
because of the veteran's schizophrenia, he has a limited 
capacity to mange his own affairs and disburse his own funds.  

The record shows that a 100 percent rating has been assigned 
to the service connected schizophrenia since 1989.  The 100 
percent rating is indicative of total occupational and social 
impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9203 
(2000).  The December 1997 and March 2000 VA examination 
reports reflect GAF scores of 35 for the veteran's service-
connected schizophrenia.  The Court has held that Global 
Assessment of Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  Scores ranging from 
31 to 40 reflect some impairment in reality testing or 
communications (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  

The medical evidence clearly and convincingly shows that the 
veteran is incompetent.  This evidence consists of the 
January 2000 field examination report and the March 2000 VA 
examination report.  

The January 2000 field examination report indicates that the 
field examiner concluded that the veteran lacked the mental 
capacity to manage funds without limitation.  The field 
examiner indicated that although the veteran knew his monthly 
income and expenses, the veteran had no concept of the value 
of money or saving money.  The field examiner indicated that 
the veteran did not know what the balance of his checking 
account was and he did not keep track of the checks he wrote.  
The field examiner had reviewed the veteran's checkbook and 
indicated that it did not reflect organized bookkeeping.  The 
field examiner stated that the veteran did not write checks 
down in his register and the veteran admitted calling the 
bank to find out his balance before writing a check.  The 
field examiner noted that there were substractions for bad 
checks in the register.  The field examiner also stated that 
it appeared that the amounts in the check book were written 
in a woman's handwriting, so it appeared that the veteran had 
help with his finances.  

The field examiner also stated that the veteran could not 
account for all of his monthly income.  The field examiner 
stated that the after paying all of his monthly bills, the 
veteran had $800.00 left over; the field examiner indicated 
in the past year, it did not appear that the veteran saved 
any money.  The field examiner noted that the veteran did not 
know the balance of his bank account.  The field examiner 
indicated that the veteran admitted loaning or giving people 
money and he stated that some people did not pay him back.  
Based upon these observations and the interview with the 
veteran, the field examiner concluded that the veteran was 
not able to handle his own financial affairs.  The Board 
finds this opinion by the field examiner to be probative 
because this examination was undertaken for the express 
purpose of determining the veteran's capacity to manage his 
own affairs and disburse funds.  The field examiner's 
conclusion was based upon the field examiner's own 
observations of how the veteran disbursed his funds and upon 
an interview with the veteran.  

The March 2000 VA psychiatric examination report clearly and 
convincingly demonstrates that the veteran lacks the capacity 
to manage his own affairs including disbursement of funds 
without limitation.  The VA examiner concluded that the 
veteran had some limited capacity to manage his funds on a 
daily basis such as paying his bills.  The Board notes that 
in order to be considered competent under 38 C.F.R. § 3.353 
(a), the veteran must have the capacity to manage his own 
affairs and disburse funds without any limitation.   

The Board finds that the March 2000 VA examination report to 
be highly probative.  The VA examiner, as a psychiatrist, has 
special knowledge regarding mental disorders such as 
schizophrenia and he is competent to render a medical opinion 
as to the veteran's capacity to handle his affairs and 
disburse funds.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Board also finds that the March 2000 medical opinion by 
the VA examiner to have great evidentiary weight because the 
VA examiner reviewed all pertinent records including the 
veteran's claims folder, the field examination report, and 
the veteran's medical records.  The VA examiner also spoke 
with the veteran's treating physician, Dr. H., and he 
examined the veteran.  The Board notes that other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).      

The VA examiner also provided the reasons and basis for his 
medical opinion and he specifically pointed to the evidence 
which supported his opinion.  The VA examiner specifically 
referred to the January 2000 field examination report and the 
opinion of Dr. H.  The VA examiner indicated that both Dr. H. 
and the field examiner concluded that the veteran was unable 
to manage his own affairs.  The Board notes that in assessing 
evidence such as a medical opinion, the failure of a 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  In the present case, the Board finds that the VA 
examiner who performed the March 2000 did provide the basis 
for his medical conclusion, and therefore this medical 
opinion has great evidentiary weight.  

The Board also points out that the veteran's GAF score of 35 
and the 100 percent rating for the schizophrenia are 
consistent with the finding that the veteran has limited 
capacity to handle affairs.  As noted above, the GAF score of 
35 is indicative of some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
The 100 percent rating for the schizophrenia is indicative of 
total social and occupational impairment and this rating has 
been assigned since February 1989.   

The only evidence of record which supports the veteran's 
contention that he is competent are the veteran's own 
statements, lay statements from his family members and 
acquaintances, and the December 1997 VA examination report.  

As noted above, the veteran himself indicated that he was 
competent to handle his own affairs and the disbursement of 
funds.  The veteran also submitted statements by his cousin 
and his property manager in which they indicated that the 
veteran was competent to handle his own affairs and disburse 
his own funds.  The Board notes that statements of the 
veteran and other lay persons that the veteran can manage his 
own affairs have been considered.  However, the Board finds 
that such statements are not competent evidence that the 
veteran has the mental capacity to contract, to manage his 
own affairs, or to disburse funds without limitation.  Where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In the present case, the question of 
whether the veteran is competent or incompetent due to his 
schizophrenia is a medical question.  The record does not 
reflect that the veteran and the other lay persons have a 
medical degree or qualified medical experience.  They are 
competent to testify as to their observations of how the 
veteran pays bills or handles his funds.  However, the lay 
persons are not competent to provide a medical opinion or 
conclusion as to the veteran's competency.  

In the December 1997 VA examination report, the VA examiner, 
Dr. H., stated that in view of the present examination and in 
view of the veteran's extended period of abstinence from 
drugs and alcohol, the veteran was now competent to manage 
his own funds.  The VA examiner stated that that the chances 
were "quite good" for the veteran to be able to 
successfully manage his own funds.   

The Board does not find this medical opinion to be highly 
probative.  There is no indication in the examination report 
that Dr. H. considered the veteran's history of disbursing 
funds or his ability to handle his financial affairs.  It 
does not appear that a field examination was performed or 
that a field examination was available to Dr. H.  It appears 
that the VA examiner based his conclusion that the veteran 
was competent upon the veteran's history of sobriety and the 
level of severity of schizophrenia, not upon the veteran's 
actual ability to manage his own affairs or handle the 
disbursement of funds.  The VA examiner also did not give a 
conclusive opinion as to the competency of the veteran.  The 
VA examiner said that "chances were quite good" that the 
veteran would be able to successfully manage his own funds.  
The Board finds that this language is not conclusive, but is 
speculative.     

The Board also points out that in March 2000, Dr. H. changed 
his medical opinion as to the veteran's competency and he 
indicated that he now believed that the veteran did not have 
the capacity to manage his funds in his own best interest.  
Dr. H. stated that the veteran was easy prey for others who 
might take the veteran's money from him.  The Board notes 
that in March 2000, Dr. H. considered the veteran's ability 
to handle his finances in addition to the veteran's 
psychiatric symptoms.  

For these reasons, the Board finds that the December 1997 VA 
medical examination report has limited probative value and 
this medical report does not cast doubt upon the finding that 
the veteran is incompetent.  The Board finds that the March 
2000 VA examination report is more probative because the VA 
examiner reviewed the veteran's claims folder, medical 
records, and the field examination report, which specifically 
addressed whether the veteran was able to handle his own 
affairs or handle the disbursement of his own funds.  The VA 
examiner who performed the March 2000 examination addressed 
not only the level of severity of the veteran's 
schizophrenia, but his capacity to handle funds and manage 
his own affairs.  Thus, the Board finds that the March 2000 
VA medical opinion is more probative than the December 1997 
VA examination and this medical opinion, in conjunction with 
the January 2000 field examination, establishes without a 
doubt that the veteran is incompetent.   

In short, after careful consideration of all the lay and 
medical evidence of record, the Board finds that the clear 
and convincing medical and other evidence leaves no doubt as 
to the veteran's incompetency. 



ORDER

The veteran is not competent for VA purposes under 38 C.F.R. 
§ 3.353.  The appeal is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals


 

